Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 1 (labeled page 6), filed 05/02/2022, with respect to the 35 USC § 112 rejection of claim 14 have been fully considered and are persuasive.  The rejection of 02/01/2022 has been withdrawn. 
Applicant's arguments filed 05/02/2022 with respect to the rejections under 35 USC § 102 and § 103 have been fully considered but they are not persuasive.
With respect to independent claim 1, Applicant has amended claim 1 to further state an instance “wherein the force balancing support comprises an arm assembly formed by the arm attachment and a lever arm which extends away from the arm attachment from the center of rotation to a lever end, which arm assembly comprises at least two pivots, of which one pivot is the center of rotation which is used to connect to the free cantilever end and another pivot is via a member attached to the base attachment.” From here, Doyle (US Pub No.: 2017/0224517) was used to teach these elements, as presented below. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-9, 12 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doyle (US Pub No.: 2017/0224517).
Regarding claim 1, Doyle would teach a force-balancing support for a movable arm (as per the abstract, Doyle teaches an arm support device with a harness. As such, Doyle would provide a support for an arm with a force balancing via the disclosed compensation elements in the abstract), which movable arm (being the arm of the user U shown in figures like figures 2A and 4A) is attached to a base and rotatable around a movable rotation point (as shown in figures 4A and 4B, the movable arm of the user is attached to a pivoting part 28 that allows a rotation. The rotation disclosed in [0071]), movable relative to the base (the base being labeled below in annotated figure 1]), the support comprising: an arm attachment connectable to the movable arm (part 80 in figure 10B is attached to the arm portion the user and the base of the device. This is called an armrest in [0070]); a base attachment at a distance from the arm attachment (the base attachment being the hub part 26 with the vertical pivot connection part 20, disclosed in [0047], which is a distance away from part 80), for attaching the support to the base (part 20 would interface with the arm support device 14 and connect it to the base of annotated figure 1); the arm attachment being at least rotatable relative to the base attachment (part 20 is defined as being a vertical pivot 20 in [0046]), around a center of rotation of which a position is movable relative to the base attachment (as part 20 is a vertical pivot, it has a center of rotation about the vertical axis of part 20, better shown in 5B); a cantilever spring mechanism for at least partially transferring a force exerted on the arm attachment by the movable arm, when coupled thereto, via the base attachment to the base (via the cantilever part 74 and leaf spring part 70, disclosed in [0048], the cantilever spring mechanism comprising: a fixed, base-side, cantilever end attached to the base attachment of which a position is fixated relative to the base attachment (as per figure 3B and [0048], one end of the cantilever is attached to the chassis 30, which is the base), and a free, arm-side, cantilever end which is movable with respect to the base attachment at least by suitable flexing of the cantilever spring mechanism (as per figure 3B and [0048], the other end of the cantilever is attached to the leaf spring part 70) and by which the arm attachment is held suspended with respect to the base attachment (the arm attachment part 80 is suspended from part 30 which is attached to the base attachment that ranges from part 20 to 26, (shown in figure 2B). As such, the arm attachment is taken to be suspended with respect to the base attachment), the position of the center of rotation being at least partially dependent on a position of the free cantilever end which in turn is at least partially determined by a position of the arm attachment (the rotation about an axel, being part 44 in [0048] is disclosed as being dependent on the movement of the cantilever and spring mechanism of [0048]) wherein the force balancing support comprises an arm assembly formed by the arm attachment (part 80 in figure 10B) and a lever arm (figure 10B part 320, called a chassis in [0072] to which part 80 is attached to) which extends away from the arm attachment from the center of rotation to a lever end (part 320 extends from part 8 to a part 28, which is referred to as a hub 28 with a horizontal pivot in [0074]), which arm assembly comprises at least two pivots (being the horizontal pivot 28 with a vertical pivot 20), of which one pivot is the center of rotation which is used to connect to the free cantilever end (the center of rotation in claim 1 is about part 20 in figure 2B, is a distance away from the base side cantilever (part 74) and spring (part 70) as well as the free cantilever end) and another pivot is via a member attached to the base attachment (the base attachment being the hub part 26 to which the pivot 28 is attached to in annotated figure 1 below).

    PNG
    media_image1.png
    475
    500
    media_image1.png
    Greyscale

Annotated Figure 1

Regarding claim 2, Doyle would teach the support of claim 1, wherein an amount of compensating force exerted by the cantilever spring mechanism on the arm attachment is determined by an amount of flexing of the cantilever spring mechanism (as the arm support is disclosed as having a leaf spring in [0019] and a cantilever in [0048] that will deflect when a force is applied to it, also disclosed in [0048]).
Regarding claim 3, Doyle would teach the support of claim 1 wherein the center of rotation of the arm attachment lies outside the cantilever spring mechanism (the center of rotation in claim 1 is about part 20 in figure 2B, is outside the cantilever (part 74) spring (part 70) mechanism).
Regarding claim 4, Doyle teaches the support of claim 1 wherein the center of rotation of the arm attachment lies at a distance from a base-side cantilever end of the cantilever spring mechanism and from the free cantilever end (the center of rotation in claim 1 is about part 20 in figure 2B, is a distance away from the base side cantilever (part 74) and spring (part 70) as well as the free cantilever end).
Regarding claim 5, Doyle teaches the support of claim 1 wherein the cantilever spring mechanism is curved around the center of rotation of the arm attachment (the movement of the cantilever spring mechanism will curve around the center of rotation of the arm attachment).
Regarding claim 6, Doyle teaches the support of claim 1 wherein the center of rotation of the arm attachment lies outside a plane in which the cantilever spring mechanism extends (the center of rotation of the arm attachment part 80 would be outside the plane to which the cantilever spring mechanism extends within as the arm attachment and the cantilever spring mechanism are on two different planes).
Regarding claim 7, Doyle teaches the support of claim 1 comprising a frame coupling the base attachment to the cantilever spring mechanism, the frame being more rigid than the cantilever spring mechanism (as per figure 4B, a frame part 130 that is attached to an end of the cantilever spring mechanism. Said frame would attach to the chassis part 105 in figure 4B which is equivalent to the previously cited chassis 30 which then attaches to the base members 20-26).
Regarding claim 8, Doyle teaches the support of claim 1 wherein the arm attachment is at a distance of the free cantilever end (shown in figure 4B, wherein the cantilever spring mechanism (comprising the spring 110 and the cantilever part 112 in figure 4B) is spaced away from part 80).
Regarding claim 9, Doyle teaches the support of claim 1 wherein the cantilever spring mechanism comprises a continuous cantilever spring extending between the base-side cantilever end and the free cantilever end, such as a blade spring (as per figure 4B, the cantilever spring mechanism is depicted as being a continuous cantilever spring extending between a base and free cantilever end as the spring is defined as pert 110 with the cantilever fitting 112 in figure 4B and in [0055]).
Regarding claim 12, Doyle teaches the support of claim 8, wherein the arm attachment is attached to the free cantilever end by a rigid arm (the arm attachment part 80 in figure 4B would be attached to the free end of the cantilever 112 via a rigid arm member in figure 4B at about where RA is pointing to. This is clarified below in annotated figure 2).

    PNG
    media_image2.png
    458
    380
    media_image2.png
    Greyscale

Annotated Figure 2

Regarding claim 16, Doyle teaches the support of claim 1 wherein the cantilever spring mechanism comprises a series of discrete cantilever spring elements (shown in figure 4B, parts 110 and 112 are seen to be discrete elements of the cantilever spring as the elements are visually separate and distinct in said figure).
Regarding claim 17, Doyle would teach the support of claim 1, wherein the cantilever spring mechanism comprises spring characteristics which vary over a length of the cantilever spring mechanism between the free cantilever end and the fixed cantilever end (as per [0048], the spring in the cantilever spring is a leaf spring that is connected to a pulley on one end that will adjust the tension of the spring.  As such, the characteristics of the spring, namely the tension of the spring, can be made to vary over the length of the spring in the cantilever spring mechanism of [0048]).
Regarding claim 18, Doyle teaches the support of claim 1, wherein the center of rotation is movable relative to the base attachment in at least one of: a longitudinal direction from the arm attachment to the base attachment; a lateral direction perpendicular to said longitudinal direction; a transversal direction perpendicular to the longitudinal direction and the lateral direction (shown from figures 1B to 2B, a movement of the base attachment in a longitudinal and lateral direction about part 20 and part 28. As per [0046], part 20 is a vertical pivot and part 28 is a horizontal pivot).
Regarding claim 19, Doyle teaches the support of claim 18, wherein the cantilever spring mechanism is capable of flexing in at least two of the longitudinal direction, lateral direction and transversal direction (as the base attachment will rotate in a longitudinal and lateral direction, it stands to reason that the cantilever spring mechanism will also move in the same directions.  Also, as shown in figures 3A to 3B, with the cantilever being part 74 and the spring being part 70, a rotation of the cantilever spring mechanism is shown, which would constitute a movement in a longitudinal and lateral direction).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Doyle (US Pub No.: 2017/0224517) in view of Bonutti (US Pub No.: 2012/0101419).
Regarding claim 10, Doyle teaches the support of claim 1. However, Doyle does not teach an instance wherein the cantilever spring mechanism is preloaded. Instead, Bonutti would teach a cantilever spring mechanism (disclosed in [0063] with a cantilever in [0064]) with a spring that can be preloaded as per [0087]. Said preloading would be controlled by a “servo-mechanical force control system” which is also disclosed in [0087]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the preloaded spring with the “servo-mechanical force control system” to control the preloading of the spring for the purpose of allowing an automated control of the user’s arm and shoulder via a control unit that includes “sensing of physiological indicators” in [0087].
Regarding claim 11, Doyle teaches the support of claim 1. However, Doyle does not teach an instance comprising a strap, directly or indirectly, attached at two points at a distance from each other to the cantilever spring mechanism, which strap can be tied to preload the cantilever spring. However, Bonutti does disclose a strap (being parts 24a, 24b, and 24c in [0034]) that could be directly or indirectly attached to the cantilever spring mechanism. Additionally, the presence of hook and loop fasteners is disclosed in [0078] which could be used to interface to the spring and cantilever mechanism of Bonutti.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a strap into the device of Doyle as the strap of Doyle would could be incorporated into the preloaded spring of Doyle (in [0087]) with the “servo-mechanical force control system” to control the preloading of the spring for the purpose of allowing an automated control of the user’s arm and shoulder via a control unit that includes “sensing of physiological indicators” in [0087]. The strap would allow for an interface between the control system and the springs to then control the extent of the pre-loading.
Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doyle (US Pub No.: 2017/0224517) in view of Doyle 2014 (US Pub No.: 2014/0033391).
Regarding claim 13, Doyle teaches the support of claim 1 wherein the arm attachment (part 80 of Doyle) comprises:  an arm rest at a distance of the center of rotation (disclosed in [0018] and disclosed as part 80 in [0045]); an arm member connecting the arm rest (shown in annotated figure 2).  However, Doyle does not teach a hinge mechanism at the center of rotation and attached to the cantilever mechanism or that the arm member is connecting the arm rest to the hinge mechanism; the hinge mechanism having at least one pivot axis for pivoting the arm member. 
Instead, Doyle 2014 does teach an arm attachment comprising a hinge mechanism at the center of rotation (in [0053] at parts 410 and 420 that will create a pivot point), an arm rest at a distance of the center of rotation (defined as part 36 in [0053]); an arm member connecting the arm rest to the hinge mechanism (shown visually as parts 50 with the ‘anchor point 425 in figure 9A, detailed in [0053]); the hinge mechanism having at least one pivot axis for pivoting the arm member (being the pivot point 415 in [0053]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the hinge mechanism of Doyle 2014 into Doyle with a connection to the cantilever of Doyle for the purpose of providing an alternate means known in the art to manipulate a movement of the arms of the user. The system of Doyle 2014 is also seen to have a benefit as it explicitly mentions use on multiple arms in [0053], while Doyle only mentions use on a right arm. 
Regarding claim 14, Doyle teaches the support of claim 12, with the arm is attached to the free cantilever end by a rigid arm (as per [0048], a cantilever fitting 74 is attached to the arm at the chasis 30 by a leaf spring 70. While a leaf spring would have a degree of flexibility, it is argued that a leaf spring itself would also have a degree of rigidity broadly construe it as a rigid arm). However, Doyle does not teach an instance wherein the hinge mechanism has a first pivot axis and a second pivot axis at an angle, to the first pivot axis; and the rigid arm fixates the hinge mechanism relative to the free end cantilever end.
 Instead, Doyle teaches that a hinge mechanism (comprising of the hinge components 410 and 420 in [0053]) has a first pivot axis and a second pivot axis at an angle, to the first pivot axis (a hinge axis with multiple axes of pivoting is disclosed in [0053]. As such, it stands to reason that the there is a first and a second pivot axis that may be perpendicular in [0053]-[0054], and the rigid arm fixates the hinge mechanism relative to the free end cantilever end (the rigid arm in annotated figure 1 could be connected to the hinge mechanism to allow for the free cantilever end to fixate the hinge mechanism). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the hinge mechanism of Doyle 2014 into Doyle with a connection to the cantilever of Doyle for the purpose of providing an alternate means known in the art to manipulate a movement of the arms of the user. The system of Doyle 2014 is also seen to have a benefit as it explicitly mentions use on multiple arms in [0053], while Doyle only mentions use on a right arm. 
Regarding claim 15, Doyle in view of Doyle 2014 teach the support of claim 13, wherein Doyle 2014 would teach that the position of the arm rest relative to the at least one pivot axis is adaptable (as the pivot axis will allow a movement of the user’s arm in [0053] and as the user’s arm would be in the arm rest 36, the position of the arm rest would be adaptable with respect to the pivot axis).
Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Doyle (US Pub No.: 2017/0224517).
Regarding claim 20, Doyle teaches the support of claim 1. However, Doyle does not teach an instance wherein the free cantilever end is further movable by suitable torsion of the cantilever spring mechanism. Doyle does teach a torsion spring in [0073]-[0075] that, when implemented in place of the leaf spring in the cantilever spring mechanism, would allow the free cantilever end to be movable by a suitable torsion.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the torsion spring element in [0073] in place of the leaf spring that is connected to the cantilever in [0055] for the purpose of providing an alternate spring that is claimed to be able to “provide a lift force on the right arm” in [0071]
Regarding claim 21, Doyle would teach the support of claim 20, wherein the cantilever spring mechanism exhibits torsion spring characteristics and can be resiliently twisted (as the spring mechanism of claim 20 is the torsion spring of [0073]-[0075], it would exhibit torsion spring characteristics and can be resiliently twisted). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Doyle (US Pub No.: 2020/0146923) discloses a different embodiment of the arm support mechanism presented in Doyle (US Pub No.: 2017/0224517), Krumholz (US Pub No.: 2020/0179213) teaches an upper torso arm assist device with a spring mechanism in [0015].
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREN PATEL whose telephone number is (571)272-0144. The examiner can normally be reached 7:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah C. Edwards can be reached on (408) 918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AREN PATEL/Examiner, Art Unit 3774                                                                                                                                                                                                        
/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774